Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alicia Palladino on 1/6/22.

The application has been amended as follows: 
Claim 2:
	At line 4, after the first amino acid sequence, please add “(SEQ ID NO: 48)”
	At line 4, after the second amino acid sequence, please add “(SEQ ID NO: 49)”
	At line 5, after the first amino acid sequence, please add “(SEQ ID NO: 50)”
	At line 5, after the second amino acid sequence, please add “(SEQ ID NO: 51)”
	At line 6, after the first amino acid sequence, please add “(SEQ ID NO: 52)”
	At line 6, after the second amino acid sequence, please add “(SEQ ID NO: 53)”
	At line 14, after the first amino acid sequence, please add “(SEQ ID NO: 54)”
	At line 14, after the second amino acid sequence, please add “(SEQ ID NO: 55)”

Claim 298:
	At line 4, after the first amino acid sequence, please add “(SEQ ID NO: 48)”
	At line 4, after the second amino acid sequence, please add “(SEQ ID NO: 49)”
	At line 5, after the first amino acid sequence, please add “(SEQ ID NO: 50)”
	At line 5, after the second amino acid sequence, please add “(SEQ ID NO: 51)”

	At line 6, after the second amino acid sequence, please add “(SEQ ID NO: 53)”
	At line 14, after the first amino acid sequence, please add “(SEQ ID NO: 54)”
	At line 14, after the second amino acid sequence, please add “(SEQ ID NO: 55)”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The duplicate claims have been amended such that each now provides a distinct limitation such that they are not coextensive in scope. For example, requiring treatment of the pregnant subject does not necessarily require that the fetus is treated and vice versa. Further, decreasing antibody transport across the placenta does not necessarily require any therapeutic outcome.
The other reasons for allowance were articulated in the Office Action mailed 6/29/21. Briefly, the claimed antibodies are novel and mutation to antibody CDRs are unpredictable. While certain claims allow for substitutions based on an invariant sequence, these claims are still dependent on and require the CDRs of the independent claims, which set out specific positions which are allowed to be substituted as well as limiting these substitutions to a subset of amino acids. Based on the disclosure, this meets the written description requirement. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam Weidner/Primary Examiner, Art Unit 1649